GRAVES, Judge.
The appellant was' convicted herein for a violation of the liquor laws of this State, and given a sentence of one year in the county jail.
There is no statement of facts in the record, and the two bills of exception found therein are identical with the two bills in our cause No. 21808, Johnson v. State, this day decided. (Page 52 of this volume). The record shown is the same, and we think, the reasoning in cause No. 21808 in conclusive of the matters herein presented. Under that authority this record appears to be without any error, and the judgment is therefore affirmed.